Exhibit 10.01

Written Summary of Compensation-related Arrangement with a Named Executive
Officer

On May 18, 2011, the Company’s Compensation and Management Development Committee
voted to extend an arrangement with Andrew Pinkes pursuant to which Mr. Pinkes
is eligible for benefits under The Hartford Senior Executive Officer Severance
Pay Plan (“Tier 1 Plan”) should he be involuntarily terminated, other than for
Cause (as defined in the Tier 1 Plan). Under the original arrangement,
Mr. Pinkes was eligible to claim benefits under the Tier 1 Plan in the event he
was involuntarily terminated prior to or within 12 months following the
appointment of a new leader of the Company’s Commercial Markets business. His
eligibility to claim benefits under the Tier 1 Plan was extended to include
involuntary termination that occurs prior to April 6, 2013.

For a description of the benefits provided under the Tier 1 Plan, please see
page 63 of the Company’s 2011 Notice of Annual Meeting and Proxy Statement on
Schedule 14A filed with the SEC on April 7, 2011. A copy of the Tier 1 Plan was
filed as Exhibit 10.7 to the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2010, filed with the SEC on February 25, 2011.

 

 